DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Golf cart
The examiner first notes that the term “golf cart” is provided for in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-9, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohn et al. (US 2016/0082951) in view of Asada (US 2008/0246285).
In re claims 1, 5 and 20, Ohn discloses  an internal combustion engine (10) operably connected to a driveline, the internal combustion engine structured and operable to generate and deliver power to the driveline; a starter (15) operably coupled with the internal combustion engine and structured and operable to start the internal combustion engine; a battery (35) structured and operable to provide electrical energy 
Ohn differs in that it does not explicitly teach the integrated starter control unit is structured and operable to continuously during operation of the internal combustion engine monitor a state of charge of the battery. Attention, is directed to Asada which teaches continuously during operation of the internal combustion engine monitor a state of charge of the battery and based on the continuously monitored state of charge of the battery, continuously during operation of internal combustion engine control operation of the generator to thereby continuously during operation of internal combustion engine control the voltage output by the generator to the battery in order to continuously during operation of internal combustion engine maintain the state of charge of the battery within a desired range (par. 56, fig. 3-4). It would be obvious to one of ordinary skill in the art to modify the apparatus of Ohn, with the invention of Asada, as taught above, in order to ensure the battery is sufficiently charged.
In re claims 2 and 7, Ohn discloses the starter and generator are combined to provide a starter-generator (HSG is a combined unit).
In re claims 3 and 8, Ohn as modified by Asada differs in that it doesn’t explicitly teach the starter-generator and the integrated starter control unit are integrated with the internal combustion engine to provide a unitary prime mover. Nonetheless, the examiner takes the position that it would be obvious to integrate the starter-generator and the integrated starter control with the internal combustion engine to provide a 
In re claims 4 and 9, Ohn as modified by Asada differs in that it doesn’t explicitly teach the internal combustion engine is a single cylinder engine. Nonetheless, the examiner notes that single cylinder engines are well known and conventional in the art and it would be obvious to apply the technology of Ohn to vehicles with such engines in order to ensure optimal hybrid operation.
In re claim 6, Ohn as modified by Asada discloses continuously controlling operation of the generator comprises: via the integrated starter control unit, continuously controlling operation of the generator based on the generator operation data and the continuously monitored state of charge of the battery to thereby continuously control the voltage output by the generator to the battery to thereby continuously maintain the state of charge of the battery within a desired range (par. 45-52).
In re claims 15, 18 and 21, Ohn as modified by Asada differs in that it doesn’t explicitly teach continuously controlling the voltage output by the generator to the battery to continuously maintain the state of charge of the battery between 70% and 100% of full charge. Nonetheless, the examiner takes the position it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the state of charge of the battery is within the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

In re claim 17 and 23, Ohn teaches the integrated starter control unit is further structured and operable to receive feedback information from at least one of an engine control unit of the golf car, a ground speed sensor of the golf car, and a battery load sensor of the golf car, and based on the state of charge of the battery and the feedback information from the at least one engine control unit, ground speed sensor, and battery load sensor (s220, s240), control operation of the generator in accordance with a battery charge profile to continuously control the voltage output by the generator to the battery to continuously maintain the state of charge of the battery within the desired range (fig. 2).
In re claim 19, Ohn teaches communicating to the integrated starter control unit is feedback information from at least one of an engine control unit of the golf car (s310), a ground speed sensor of the golf car, and a battery load sensor (s300) of the golf car, and via the integrated starter control unit, continuously controlling operation of the generator based on the state of charge of the battery and the feedback information from the at least one engine control unit, ground speed sensor, and battery load sensor, control operation of the generator in accordance with a battery charge profile to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 15-23 have been considered but are moot because they are directed to the claims as amended. The examiner addressed the amendments in view of newly cited reference to Asada, as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EREZ GURARI/Primary Examiner, Art Unit 3618